Citation Nr: 0901836	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right knee 
disability

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right ankle 
disability.  

5.  Entitlement to service connection for a left ankle 
disability.  

6.  Entitlement to service connection for a left thumb 
disability.  

7.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.  He also had service with the Texas Army 
National Guard after 1973.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDINGS OF FACT

1.  A current low back disability did not have onset during 
the active military service, arthritis of the low back did 
not manifest within one year of separation from active 
service, and a current low back disability is not otherwise 
related to the veteran's active service.  

2.  A current right knee disability did not have onset during 
the active military service, arthritis of the right knee did 
not manifest within one year of separation from active 
service, and a current right knee disability is not otherwise 
related to the veteran's active service.  

3.  A current left knee disability did not have onset during 
the active military service, arthritis of the left knee did 
not manifest within one year of separation from active 
service, and a left knee disability is not otherwise related 
to the veteran's active service.  

4.  A current right ankle disability did not have onset 
during the active military service, arthritis of the right 
ankle did not manifest within one year of separation from 
active service, and a current right ankle disability is not 
otherwise related to the veteran's active service.  

5.  A current left ankle disability did not have onset during 
the active military service, arthritis of the left ankle did 
not manifest within one year of separation from active 
service, and a current left ankle disability is not otherwise 
related to the veteran's active service.  

6.  A current left thumb disability did not have onset during 
the active military service, arthritis of the left thumb did 
not manifest within one year of separation from active 
service, and a current left thumb disability is not otherwise 
related to the veteran's active service.  

7.  The veteran did not experience a stressor during active 
military service that caused PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

4.  The criteria for service connection for a right ankle 
disability have not been met.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

5.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

6.  The criteria for service connection for a left thumb 
disability have not been met.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

7.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated in line of 
duty in the active military, naval, or air service.  See 38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  In general, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

"Active military, naval or air service" means active duty, 
any period of active duty for training in which the person 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty for training in which the person concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(21),(24).  Active duty for 
training includes full time duty in the Armed Forces 
performed by Reserves for training purposes and full time 
duty performed by members of the National Guard of any State, 
under 32 U.S.C. 316, 502, 503, 504, or 505.  38 C.F.R. § 
3.6(c)(1),(3).  Inactive duty for training includes duty 
other than full time duty prescribed for Reserves or 
performed by a member of the National Guard of any State.  38 
C.F.R. § 3.6(d)(1),(4).  Presumptive periods do not apply to 
active duty for training or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In addressing the veteran's claims for orthopedic 
disabilities, the Board has provided detailed discussion of 
the reported symptoms, the veteran's contentions, his reports 
to the examiner during a July 2007 examination, and the 
examiner's statements as recorded in the report of that 
examination.  This discussion directly goes to the reasons 
for the Board's decision to deny his appeal as to his claims 
for service connection for orthopedic disabilities.  As 
referred to in the section of this decision addressing the 
veteran's claim for service connection for PTSD, the 
discussion of his claims for service connection for 
orthopedic disabilities is also relevant to the discussion of 
his claims for service connection for PTSD.  

Left thumb claim

Service treatment records from the veteran's period of active 
duty show no reports of symptoms involving his hands.  A 
November 1973 separation report of medical examination 
documents a normal clinical evaluation of his upper 
extremities.  This is evidence against a finding that he has 
a disability of the left thumb that had its onset during his 
period of active duty.  

Medical reports from the veteran's National Guard service 
show that he injured his right thumb on June 7, 1978 while 
riding in a vehicle.  In a report dated June 9, 1978, a 
fellow soldier, "A.Q." provided an eyewitness account of 
this event.  A.Q. identified the veteran's injured thumb as 
the right thumb.  Treatment notes and a report of x-ray 
evidence, dated June 7, 1978 identified the veteran's injured 
thumb as his right thumb.  A treatment note dated June 22, 
1978, identified the injury as a fracture of the veteran's 
right thumb.  

In an August 1998 rating decision, the RO granted service 
connection for fracture of the veteran's right thumb.  In a 
1997 statement he had claimed the injury as a disability of 
his left thumb.  

In a writing received in October 2002, the veteran stated 
that he believed the injury sustained during the above 
mentioned event was of his left thumb rather than his right 
thumb.  This is the basis for his current claim.  

A September 1997 radiographic report documents that the 
veteran had increased pain and difficulty of his left thumb, 
and that he reported a history of a left thumb fracture of 20 
years earlier.  

Objective findings were that there was no evidence of acute 
fracture or dislocation.  This is in agreement with the 
treatment records from his National Guard service, which 
showed that he injured his right thumb, not his left thumb.  
He was diagnosed with degenerative joint disease of his left 
thumb.  

The veteran's arthritis of the left thumb first manifested 
more than twenty years after his active service, which ended 
in 1973.  Hence, the presumptive provisions for chronic 
diseases are not for application.  

A.Q.'s eyewitness account and the contemporaneous records of 
treatment are more probative than the veteran's 1997 and 2002 
recollections as to which thumb was injured during service.  
See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  Thus, the Board finds that the veteran did 
not injure his left thumb during service.  

As the most probative evidence of record demonstrates that 
the veteran had no injury of his left thumb during service 
and no symptoms of his left thumb or arthritis of his left 
thumb for many years after service, his appeal as to a left 
thumb disability must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Right knee claim

Service medical records contain no reports of symptoms of, or 
treatment for, the veteran's right knee.  The November 1973 
separation report of medical examination indicates a normal 
clinical evaluation of his lower extremities.  This is 
evidence that the veteran did not have a right knee 
disability during his period of active duty.  There is no 
evidence of record showing that he injured his right knee or 
had a disease of his right knee during active duty for 
training or inactive duty for training with the National 
Guard.  

The earliest clinical evidence of a problem specific to the 
veteran's right knee is found in February 2004 VA treatment 
notes.  In February 2004, the veteran reported that he had a 
sharp pain in his right knee that had onset one week earlier.  
X-rays showed degenerative joint disease and loss of medial 
compartment height.  This evidence of arthritis comes many 
years after service.  As arthritis of the veteran's right 
knee did not manifest within one year of separation from 
active service, the presumptive provisions for chronic 
diseases are not for application.  

The Board finds that the service and post-service medical 
records provide evidence against this claim, indicating a 
problem that began years after service with no connection to 
service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

Because the record shows that the veteran did not have any 
symptoms of a right knee disability during service or within 
an applicable presumptive period, his appeal as to this issue 
must be denied.  All evidence is against this claim and there 
is no evidence favorable to the claim. The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Back, left knee, right and left ankle claims

Treatment records from the veteran's active duty document his 
reported symptoms of his ankles, back, flank, and left knee.  

In January 1971, the veteran was treated for swollen ankles 
which he reported had onset four days earlier.  At the time 
of this treatment, he had no discharge, dysuria, crepitus, or 
other complaints.  There was no history of trauma.  Physical 
examination revealed warm, tender, and swollen ankles without 
evident erythema.  An impression was rendered of questionable 
arthritis.  He was treated with liniment and a supportive Ace 
wrap.  

In May 1972, the veteran sought treatment for left knee pain.  
He had some tenderness over the medial side of his left knee 
but no swelling or restrictions of motion.  He was treated 
with an Ace wrap.  He returned for treatment eight days later 
with tenderness over the lateral part of his left knee.  
There was no history of trauma.  Physical examination and x-
rays were negative.  An impression was rendered of 
questionable injury.  

The Board notes that the area of reported tenderness switched 
over the eight day interval and that nearly all of the 
veteran's reported symptoms are subjective.  The Board must 
finds, based on a detailed review of the medical records, 
that this begins a characteristic pattern of vague and 
contradictory reports of symptoms of onset just before the 
report, and not grounded in any pathology or supported by 
significant objective findings.  

In December 1972, the veteran reported pain in the left hip 
of three days duration.  There was localized tenderness in 
the left paralumbar area.  He was treated with a xylocaine 
injection and a recommendation of no heavy lifting for 3 
days.  Follow up was a day later at which time he reported 
tenderness in the left L5 area and the epididymis.  Diagnoses 
were lumbosacral sprain and epididymitis.  

Four days later the veteran reported an injury of his right 
ankle of the previous day.  Diagnosis was a sprained ankle 
and he was treated with an Ace wrap and ice.  

Approximately one month later, in January 1973, the veteran 
sought treatment for pain in the right flank area.  
Examination was unremarkable.  He had full range of motion of 
his back.  Medical personnel rendered an impression of low 
back strain and dispensed a heating pad and Tylenol.  

The following month, he complained of right lower back pain 
occurring only at night and causing him to awaken.  No 
organic disease or other objective evidence supported his 
complaints.  Of note is that the veteran expressed his belief 
that his pain was caused by witchcraft and someone sticking 
him.  Such a statement only undermines the veteran's 
complaints regarding all claims before the VA.   

In May, June, and July of 1973, the veteran reported right 
low back pain, especially in the early morning and while 
lying in bed.  Physical examination was negative for straight 
leg raising and the veteran had normal reflexes.  He was 
prescribed valium and a bed board.  August 1973 notes 
document that L-5 x-rays were normal other than incidental 
finding of calcified discrete mass located in the anterior 
peritoneal cavity, unchanged in position over several months.  

The clinician rendered an impression of (1) chronic low back 
pain, and (2) calcified mass in anterior peroneal cavity.  
Notes from September 1973, as follow up to the x-rays, 
describe those findings as a calcified node with no active 
disease.  

Six days after that September 1973 note, the veteran sought 
treatment for limited mobility of his left knee.  Physical 
examination showed no redness or edema, and only mild 
swelling at the fibrular end.  There was no bony lesion.  He 
was diagnosed with pain of the left knee.  

A November 1973 separation report of medical examination 
shows normal clinical evaluations of the veteran's lower 
extremities, spine, and other musculoskeletal system.  

These service treatment records provide some evidence 
favorable to the veteran's claims for service connection for 
left knee, bilateral ankles, and low back disabilities 
because he reported symptoms of this anatomy during service.  

However, these records are also evidence unfavorable to his 
claims because in nearly all instances the veteran had no 
objective evidence underlying his reports of pain.  His 
reports of pain in different anatomical locations, shifting 
at times in a matter of days, coupled with the lack of 
physical findings is evidence that most of these symptoms had 
no basis in physical problems.  

Additionally, the separation report of medical examination, 
showing normal clinical evaluations of the veteran's lower 
extremities, spine, and other musculoskeletal system, provide 
evidence against these claims because those results tend to 
show that the veteran had no disease or injury of his left 
knee, ankles, or low back.  

After service, the veteran was employed as a civilian with 
the Department of the Air Force.  Associated with the claims 
file are records of medical treatment at Air Force 
facilities.  In July 1976, the veteran complained of left 
knee pain that began when he was placing merchandise on a 
shelf.  He was diagnosed with a sprain and treated with 
liniment and an Ace wrap.  In September 1978, he reported a 
sprain of his right ankle.  The veteran had a mildly tender 
right ankle with minimal swelling, full range of motion, and 
no instability.  He was assessed with a resolving right ankle 
sprain.  

A July 1981 consultation sheet documents referral from the 
occupational medicine department to the orthopedic clinic.  
The reason for the request was that the veteran had been 
"seen with recurrent musculo-skeletal problems with clinical 
findings not corresponding to exaggerated complaints out of 
proportion to test or even in anticipation of examination."  

The veteran had complained of pain radiating to his left leg.  

The orthopedic clinician recorded the veteran's complaint of 
left buttock pain, radiating pain into his posterior thigh, 
weakness in his left leg and arm, and numbness in his 
buttocks.  Physical examination revealed no abnormal 
findings.  X-rays of the lumbosacral spine showed no defects.  
An impression was rendered of a history of left buttock and 
low back pain with no objective evidence of bony or 
neurologic involvement.  There were no abnormal objective 
findings on physical examination.  

These records are evidence against the veteran's claims 
because the records make no mention of any of his symptoms 
being rooting in chronic conditions of onset during service 
many years ago.  

In July 2007, the veteran underwent a VA orthopedic 
examination.  The examiner, an orthopedic surgeon, indicated 
that he had reviewed the veteran's claims file.  He provided 
a highly detailed recounting of the pertinent information 
contained in the claims file.  

The examiner provided a six and one-half page report 
detailing not only the veteran's medical history, but the 
results of the examination.  In a physical examination 
section that precedes the description of examination of his 
spine, knee, and ankles, the examiner described the veteran's 
general physical condition.  He stated that the veteran is 70 
inches tall and weighs 370 pounds; which he reported as best 
described as total body deconditioning.  The veteran's gait 
was wide stanced without limp.  Heel to toe walking was 
painful along the posterior tibial tendon bilaterally.  His 
posture was stoop shouldered and he had evidence of mild, 
diffuse, joint hypermobility but with level pelvis and equal 
limb lengths.  

In addressing his alleged low back disability, the veteran 
reported a constant, sharp pain localized to the midline of 
the lower back.  The examiner stated as follows:  

The veteran states quite candidly that 
grasping objects with his hands increases 
his low backpain.  The pain increases to 
9/10 with bending, twisting or turning.  
He has problems walking greater than 100 
feet and he is concerned about falling.  
He states that he has fallen four times 
in the past year due to his back, 
although he cannot clarify exactly why 
his back makes him fall.  

The veteran reported pain with walking and long drives.  He 
also reported mobility problems in arising from a seated 
position, turning over in bed, sitting down, and getting 
dressed.  

Physical examination of the veteran's back included range of 
motion measurements that were essentially normal.  The 
examiner stated that "[e]xamination of his lumbar spine 
demonstrates nonphysiologic areas of diffuse tenderness and 
pain on light touch across the belt line of the lumbar 
spine."  Range of motion measurements were essentially 
normal but the veteran complained of pain over the entire arc 
of motion.  Neurologic examination was normal for strength, 
but the examiner stated "although there was some attempt at 
break-away weakness which was corrected as soon as it was 
pointed out by the examiner."  Sensory examination was 
normal for all dermatomes but the veteran had sluggish knee 
and ankle jerks bilaterally.  Straight leg raising was 
negative.  

X-rays showed rounded calcification/ ossification density on 
the left side, with moderate facet arthropathy and minimal 
disc space narrowing.  A diagnosis was provided of mechanical 
low back pain secondary to facet osteoarthritis.  

The examiner opined "that the veteran's current back 
diagnosis of facet osteoarthritis and mechanical low back 
pain is not caused by or the result of military service."  
He explained that the veteran has had: 

numerous workers' compensation complaints 
for back injuries at work.  These 
occurred in a fairly sequential fashion 
after his discharge from the military, 
and there was no evidence of significant 
treatment of his back condition following 
is discharge in 1974 and his first 
reported worker's compensation case in 
the 1980's.  

The fact that the veteran would file workers' compensation 
claims following service and then, many years later, contend 
that his back problem is not the result of his post-service 
employment, but his service, only undermines the veteran's 
credibility with the Board. 

As to the veteran's alleged left knee disability, the veteran 
reported to the examiner that he currently had pain in the 
kneecap area, weakness, stiffness, "frequent episodes of 
giving way, three times a day per his description", swelling 
twice per week - lasting a day or more on occasion.  He 
described the pain as sharp and averaging seven out of ten on 
a constant basis on the anterior aspect of the left knee.  He 
also reported fatigability in that he could walk only 100 
feet but it was difficult to discriminate between his back 
interfering with his walking as opposed to his knees or 
ankles.  

The examiner pointed out that there were no entries in the 
claims file showing that the veteran had received significant 
treatment for his left knee in the last ten to fifteen years.  

Telling as to the inconsistency of the veteran's reported 
symptoms, is the following statement by examiner:

The veteran describes flare-ups, noting 
that his pain increases to a 10/10 three 
times a week with activities, especially 
anything involving kneeling or squatting, 
and that this 10/10 generally lasts a day 
to a day and a half. (this would make his 
previous description of 7/10 on a 
constant basis uncertain as the flare-ups 
description indicates that he is 
constantly at a level of 10/10).  

The veteran also reported that he had to sit down on a stool 
in the shower in order to scrub the bottoms of his feet and 
that his mobility is impacted when he cannot move around due 
to the pain.  

Physical examination of the left knee showed diffuse 
nonphysiologic tenderness across the entire aspect of the 
left knee, but without a specific reproducible area of pain.  
There was no plica palpable, no synovial thickening, and no 
joint effusion.  Ligaments were stable in all planes, with 
negative Lachman's and drawer.  Collateral ligaments were 
stable to varus / valgus stressing and there were no 
popliteal masses.  McMurray's test was negative on medial and 
lateral joint lines.  He had mild crepitus in the 
patellofemoral joint.  

Range of motion was plus 10 to 140 degrees on repeated 
testing.  The Board notes that normal range of motion is 0 
degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71a, Plate II.  

X-rays of the left knee showed mild medial compartment 
osteoarthritic joint space narrowing and a diagnosis was 
provided of mild osteoarthritis of the left knee.  

The examiner opined that the veteran's left knee 
osteoarthritis was not caused by or the result of military 
service.  With regard to the veteran's claims involving his 
left knee, back, and ankles, the examiner stated that the 
lack of post service treatment for mitigated against a 
relationship to military service.  

Regarding his ankles, the veteran related the onset of ankle 
problems as due to wearing combat boots during service.  He 
described a constant sharp pain averaging nine out of ten 
which was poorly localized to either side of either ankle  
the examiner noted that the only post service medical record 
involving the veteran's ankles was that he was diagnosed with 
posterior tibial tendinitis in 2004.  The veteran described 
weakness mainly as frequent giving way if he stands for 
longer than five minutes.  He also reported stiffness and 
that he had locking episodes three to four times per week in 
both ankles and has episodic increases two to three times a 
month where he experienced giving way.  He reported that his 
ankle swell on occasion.  He also reported that he can walk 
approximately 100 feet and then has to sit down, but that 
this is partially due to his back pain.  

The veteran reported using a cam walker with Velcro straps 
which he alternated between the left and right ankle and that 
he had constant high level pain and used a cane in his left 
hand.  He recalled no significant serious injury and the 
examiner stated that the only service medical record entry 
was a sprained ankle in December 1972.  The veteran reported 
that he suffered pain in the middle of his ankle affecting 
his ability to get in and out of cars, go up and down stairs, 
get in and out of a chair, and walk.  

Physical examination revealed painful ankles along the 
posterior tibialis bilaterally which followed a physiologic 
pattern.  He also had a forefoot planovalgus deformity. There 
was no tenderness of the ankle.  Active range of motion was 
normal without pain.  There was negative drawer sign with 
anterior testing bilaterally and no tenderness over the 
medial or lateral malleoli of either ankle, and no joint 
effusion in either ankle.  The examiner stated that other 
than the flatfoot, there was no evidence of any significant 
pathology.  

X-rays of the ankles showed calcaneal bone spurs, flattening 
of the longitudinal arch, mild degenerative changes in the 
talonavilubar joint, all bilaterally.  The diagnoses were 
chronic posterior planovalgus deformity of the veteran's feet 
and chronic posterial tibial tendinitis, secondary to the 
planovalgus deformity.  

The examiner opined that the veteran's right and left ankle 
disabilities were not caused by or the result of military 
service.  He stated that the veteran's ankles were normal 
other than the chronic planovalgus deformity causing the 
tendinitis and that there was no evidence that his was caused 
by or a result of his military service.  

These examination results are the only medical evidence 
addressing a relationship between the veteran's service and 
his claimed disabilities of the low back, left knee, right 
ankle, and left ankle.  This is evidence against his claim.  
There is no contrary medical nexus evidence.  

The Board affords the examination report a great amount of 
probative weight as the examination and review of the 
veteran's medical history was conducted by a medical expert 
in the field; an orthopedic surgeon, and is highly detailed.  

Only the veteran's report during the examination that he had 
symptoms since service provides any evidence in support of 
his claims.  This is afforded minimal probative value.  
Indeed, part of the rationale for the examiner's opinion that 
the veteran's disabilities are unrelated to his service 
addressed the lack of treatment shortly after service and, 
where there had been treatment, the relationship of the 
symptoms to post-service work injuries.  

In evaluating all of the evidence of record, the Board finds 
that the examination report and the veteran's medical 
history, evidence unfavorable to his claims outweighs his own 
reports of continuity of symptomatology.  The overwhelming 
preponderance of evidence is against granting service 
connection for right or left ankle disabilities, a left knee 
disability, or a low back disability.  Therefore his appeal 
must be denied as to these issues.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R.  § 3.304(f).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  Id., see also 38 
C.F.R. § 4.125(a) (2008).

The veteran does not allege that he suffers from PTSD as a 
result of combat with the enemy and the record is absent for 
any evidence that the veteran engaged in combat with the 
enemy.  Therefore, his lay testimony cannot, by itself, 
establish the occurrence of an alleged stressor.  See Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record 
must contain corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West v. Brown, 7 
Vet. App. 70, 76 (1994).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).

The veteran has reported two stressors that he states 
occurred during service and caused his PTSD.  First, an event 
that occurred during a parade in April 1979 in which a sniper 
injured bystanders.  

Second, his duty while stationed in Germany with the 529th 
Ordnance Company, which according to the veteran, involved 
working underground in a cave and being in the immediate 
vicinity or handling nuclear warheads and other weapons in 
his job, which is listed on his DD214 as a stock control and 
accounting specialist.  

In August 1998, Dr. "J.G." diagnosed the veteran with panic 
attacks.  He did not mention the veteran's service or PTSD.  

August 2002 VA treatment notes contain the first mention of 
PTSD.  The notes document the veteran's report as "states 
having difficulty sleeping at night.  Always waken up by 
nightmares, dreams of dying."  He has had nightmares since 
the 1979 sniper incident in San Antonio, Texas.  Later in the 
report the clinician opined that the veteran possibly had 
PTSD due to the 1979 event.  

In a November 2002 writing, the veteran identified his 
inservice stressor as an event which occurred at a parade on 
April 27, 1979.  With that writing, he submitted a copy of a 
June 1979 "PERMANENT ORDERS 86" announcing an award of the 
Lone Star Medal of Valor for rescue and protection of persons 
under sniper fire during the parade.  He also submitted an 
undated Citation Narrative recommending that he receive an 
award.  

According to the narrative, the veteran was assisting parade 
officials when he heard gunshots.  He responded by assisting 
victims who were injured by the sniper.  The citation 
recommendation states that the veteran's actions reflected 
distinct credit upon himself, his unit, and the Texas Army 
National Guard.  Finally, a news archive story, dated in 
October 2002, confirms the occurrence of the shooting.  

None of these documents state that the veteran was in an 
active duty, active duty for training, or inactive duty for 
training status during the parade.  

In that November 2002 writing, the veteran made no mention of 
his active duty in Germany.  

Submitted by the veteran are notes from "F.F.", M.D. of 
South Texas Behavioral Medicine, dated between June 2002 and 
January 2003.  One document, dated in January 2003, is a note 
in which Dr. F.F. stated that the veteran should be excused 
from work for two weeks to recover from his brother's recent 
death.  December 2002 notes do not indicate a diagnosis of 
PTSD but rather Dr. F. F. stated "R/O PTSD", i.e. rule out 
PTSD.  

These notes do not refer to the veteran's service from 1970 
to 1973, rather the notes stated that the veteran was 
suspicious and vague as to a delusion that he feels others 
follow him, with no clear reason, but because he worked for 
the government.  Another note indicates the veteran's report 
that he had nightmares that were vague as to content but 
secondary to the incident of being shot at in 1979.  Dr. F.F. 
eventually diagnosed the veteran with moderate recurrent 
major depression and generalized anxiety disorder.  He also 
listed rule out PTSD and rule out psychotic disorder under 
Axis I diagnoses as well as rule out personality disorder 
under Axis 2 diagnoses.

A June 2003 Report of Contact documents that a VA employee 
contacted the Army National Guard at eight o'clock A.M. and 
requested a copy of the duty schedule for the veteran's unit 
for the month of April 1979.  At nine fifteen A.M. an 
individual from the Army National Guard contacted the VA 
employee and reported that the veteran was not on duty that 
day.  

Also of record is a Form 1379, UNIT RECORD OF RESERVE 
TRAINING for the month of April 1979.  This lists the veteran 
as scheduled for training on the 28th and 29th of the month 
of April and that he was absent on the 28th but present on 
the 29th.  

This record is evidence against the veteran's claim because 
it shows that he was not on either active duty for training, 
inactive duty for training, or active duty, at the time of 
the parade shooting.  

In the June 2003 rating decision, the RO denied the veteran's 
claim, finding that he was not on duty the date of the parade 
shooting.  In his July 2003 Notice of Disagreement, the 
veteran stated "In Your Rating Decision, You Mention That I 
Was Not On Active Duty, When I Was.  We Were Attached To A 
Reserve Unit - 49th Armour Div In San Antonio For That Day 
(27 APR 79) Only."  

This explanation is without merit and is deceptive.  The 
citation narrative that the veteran submitted in support of 
his claim identified the veteran as a member of Company A, 
1st Battalion (mechanized) 141st Infantry, 49th Armored 
Division, Texas Army National Guard.  Thus, the veteran was 
always assigned to the 49th Armored Division.  Company A of 
the 141st Infantry is merely a subpart of that Division.  Had 
he been in duty status on the day of the parade, the records 
of his duty would reflect that status.  

The Board finds that the veteran was not on active duty, 
active duty for training, or inactive duty for training on 
the day of the parade.  Therefore, the events of that day 
cannot give rise to an in-service stressor.  

In August and September 2003, the veteran began reporting a 
different stressor as giving rise to his PTSD.  In a 
September 2003 statement, the veteran explained the details 
of a recent interview with a VA social worker, in pertinent 
part, as follows:

I mentioned to her what and where I 
served in the military, especially my 
tour in Masueweller, Germany.  I was 
assigned to the 579th ordnance company 
working in a cave three stories below 
ground where it would take up to 4 hours 
to go in and 4 hours to get out.  Because 
of this we stayed there all day.  My duty 
was to inspect ammunition and load ST-120 
radiation warheads onto 18-wheeler's.  
There was a lot more but I remember being 
told not to mention any of this as it was 
supposed to be top secret.  But Mrs. [the 
social worker] stated to me that this 
could also be linked to my PTSD.  

Service personnel records verify that from July 1971 to 
September 1972, the veteran was assigned to the 579th 
Ordnance Company in Germany as an equipment operator and as a 
stock control specialist.  

An August 2003 VA psychotherapy note and PTSD assessment is 
of record and is signed by the individual that the veteran 
identified as the social worker.  The pertinent notes 
regarding this alleged stressor are as follows:

He was assigned to Mas Weiler AFB in 
Germany.  He (sic) work site was 
underground in a 3-story cave.  It was a 
top secret position because it was at MCI 
where pallets of bombs and ammunition 
were stored.  The pt. worked installing 
computers.  The pt. said this had a very 
strong impact on him as he felt like he 
had to keep everything inside and isolate 
himself from others.  He says that he 
continues to act as though he is working 
under these same conditions by being 
hypervigilant and trusting no one.  

The social worker also repeated the veteran's account of the 
April 1979 parade shooting.  

In her assessment, the social worker endorsed that the 
veteran experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
of others; the veteran had recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions, he had recurrent dreams of the 
event, acts or feels as if the traumatic event were 
recurring; and has intense psychological distress to exposure 
to internal or external cures that symbolize or resemble an 
aspect of the traumatic event.  She also endorsed all seven 
preprinted factors of persistent avoidance of stimuli 
associated with the event, all five indications of persistent 
symptoms of increased arousal, and every other preprinted 
factor involving PTSD.  

As the social worker did not distinguish between the event 
that occurred at the April 1979 parade and the veteran's 
service in Germany, the Board assumes, without deciding, that 
she was referring to both claimed stressors.  

Also submitted by the veteran is a letter signed by "N.M." 
who states that he served with the veteran in Germany at a 
base he referred to as Nelson Barracks.  N.M. stated: 

He was transferred from another base 
named Mass Wilder.  As time went on we 
became go (sic) friends and as we 
communicated I understood [the veteran] 
had a very sensitive, critical, & secret 
missions at times he was working in some 
caves, also at times had to make trips to 
transport some high radioactive 
explosives and other special supplies we 
never got to much detail (sic) but I 
remember [the veteran] having to go to 
such places as Frankfurt, Kareser Lautern 
Ramstien, Studgart and others."

By his own account, N.M. did not witness any event with his 
own senses, therefore, his account is not competent evidence 
of any events regarding the veteran's duty involving 
ordnance.  See Layno v. v. Brown, 6 Vet. App. 465, 470 (1994) 
(laypersons are not competent to describe events not 
personally observed with their own senses).  

In a July 2005 letter, another former soldier, "A.V.", 
states that he served with the veteran after the veteran was 
transferred to Nelson Barracks from "MASSWILDER DEPOT" in 
Germany.  A.V. reports that he and the veteran transported 
materials and weapons to different locations in Germany, 
stating that most of the materials transported were 
radioactive weapons.  

A.V.'s statement is competent evidence of that which it 
asserts because A.V. indicated that he observed these events 
with his own senses.  Therefore, the Board assumes, without 
deciding, that the veteran was in close proximity to 
radioactive material and weapons during active service.  

In July 2007, the veteran submitted a VA FORM 21-0781 
describing his claimed stressor.  He identified the time of 
the stressor incident as from July 14, 1971 to September 17, 
1972.  

In other words, the veteran has asserted that his inservice 
stressor was his entire fourteen month period of service in 
Germany in 1971 and 1972.  

In particular, the veteran stated (note that capitalization 
has been corrected):

While I was station there, I was exposed 
to weapons facilities that stored and 
held nuclear, biological and chemical 
(NBC) weapons.  Also to include atomic, 
thermonuclear, neutron, and chemical 
warheads.  I was also a truck driver 
carrying those destructive weapons to 
other bases in Germany.  During my whole 
tour I was fearful for my life.  Also at 
the time I was sworn to secretly (sic) 
not to reveal any info.

Based on a total review of the veteran's statements and 
claims over many years, the Board finds the veteran to be 
completely lacking in credibility.  From this finding, the 
Board finds that there is no corroboration of an inservice 
stressor.  Rather, the veteran has fabricated an inservice 
stressor, or more appropriately, a string of inservice 
stressors, to obtain VA compensation.   

In making this finding, the Board is not stating that the 
veteran was not stationed near weapons during service or that 
he did not transport weapons or radioactive material during 
service.  Nor does the Board make a medical or psychiatric 
finding that the veteran's entire service in Germany was not 
a stressor.  

Rather, the Board makes a credibility finding that the 
veteran did not experience an inservice stressor.  That is, 
the Board finds that the veteran is not to be believed, 
whether in his statements to the Board or to a mental health 
professional, that this service caused fear at the time, that 
he has nightmares or intrusive memories or any other symptom 
of PTSD even remotely connected to this service, or that he 
even suffers from PTSD symptoms.  In plain terms, the Board 
finds that the veteran is not to be believed about his 
perception of his service in, for example, Germany at the 
time of that service and since that service, with regard to 
his emotional, mental, psychiatric, or other response to that 
service.

Such a determination is within the province of the Board.  
The Board must also assess the credibility and probative 
value of the veteran's statements.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the 
Board has "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In the paragraphs that follow, the Board will explain that 
the totality of the evidence of record shows that the veteran 
is not credible.  This includes his change in story as to his 
claimed inservice stressor, his demonstrated inconsistency 
and exaggeration of his physical symptoms in an effort to 
obtain benefits for orthopedic disabilities, the response of 
the VA physician who examined and interviewed the veteran in 
July 2007, and his reports of physical symptoms during 
service.  

Taken together, these factors show that the veteran is 
inconsistent in his reports and that he has a demonstrated 
character for untruthfulness.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) ("The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character").  

In the section of this decision addressing the veteran's 
claims for service connection for orthopedic disabilities, 
the Board provided a lengthy discussion of his service and 
post-service medical history as well as the results of the 
July 2007 VA examination.  That discussion is relevant to the 
veteran's claim for service connection for PTSD because facts 
presented in that discussion demonstrate the veteran's 
propensity for untruth.  The veteran's reports of physical 
symptoms coupled with the physical findings of the examiner, 
physical findings and comments of treating clinicians during 
service and since service, as well as his description of his 
alleged inservice stressors, show the veteran to completely 
lack credibility.  This lack of credibility gives rise to the 
Board's finding that his reported reactions to his service or 
events during his service are not to be believed.  

The veteran's reports for treatment during service indicate 
that he either invented most of his symptoms or sought 
treatment for insignificant aches and pains, exaggerating the 
nature of the aches and pains.  This is shown by the lack of 
any significant objective findings by the medical staff and 
by diagnoses including question marks (questionable).  
Indeed, the rapid change in affected anatomical parts is 
another indication that the veteran was either inventing or 
grossly exaggerating symptoms.  

For example, the September 1973 follow- up for treatment note 
documents that he had no active disease of his low back for 
which he had been complaining of pain, and less than one week 
later, he was back at the medical facilities complaining of 
problems with his left knee.  Yet, there was no objective 
evidence of pathology of his flank, knee, or back.  

Similarly, within a period of one month, from December 1972 
to January 1973, the veteran reported pain first of his hip, 
then of his right ankle, then of his right flank.  Again, 
without objective physical findings.  Likewise, in a course 
of eight days in May 1972, the veteran's left knee pain moved 
from the medial to the lateral part of his knee.  

Finally, the veteran's report to medical staff that his flank 
pain was due to witchcraft, or someone sticking him, is 
evidence that his reports were creations of his own 
imagination, rather than rooted in reality.  

This pattern continued after service and was noticed by 
persons coming in contact with the veteran.  For example, in 
the July 1981 referral for an orthopedic consult, the reason 
given was that the veteran "was seen with recurrent 
musculoskeletal problems with clinical findings corresponding 
to exaggerated complaints out of proportion to test or even 
in anticipation of examination."  It is reasonable to 
interpret this statement as the veteran reporting pain on 
examination prior to actually being examined - an obvious 
sign of fabricated symptoms.  

Indeed, the examiner's detection of the veteran's fabrication 
of symptoms is shown in the report by his thinly veiled 
sarcasm.  For example, the examiner's comment as to the 
veteran's report of ten out of ten pain of his left knee, 
three times per week, on just about any activity and lasting 
for a day and a half, as being inconsistent with his earlier 
report of seven out of ten pain.  Another example is the 
examiner's statement that the veteran reports that he cannot 
walk 100 feet because of pain of his back, or his ankles, or 
his knee - but his inability to discriminate between which 
anatomical part is limiting his ability to walk.  

Even more important is the examiner's statement that the 
veteran attempted break-away weakness on strength testing 
until the examiner pointed out his issue, after which time 
the veteran immediately corrected his behavior.  In other 
words, the veteran tried to embellish his symptoms during 
strength testing until the examiner caught his deception.  
Had he actually been as weak as he feigned, it would not have 
been possible to correct his response.  

When taken with the lack of reports of pain of these areas in 
the veteran's rather extensive VA treatment records, it is 
clear that the veteran is not to be believed.  This is not 
limited to reports of physical symptoms.  Rather it is so 
pervasive, from his military service in the 1970's through 
the 2007 examination, that the Board finds that the veteran 
has consistently demonstrated a character for untruthfulness.  

The similarities of his reports regarding his physical 
symptoms to his reports regarding his service in Germany are 
striking.  According to the veteran he has nearly constant 10 
out of 10 pain of his knee, cannot walk 100 feet because of 
either his back, knee, or ankles, although he does not know 
whether it is his back, his knee, or his ankles, that causes 
this limitation, and even light touch of his lower back is 
painful.  Essentially he contended that he is in extreme pain 
all of the time and on just about any motion.  Yet, he never 
complains about this at any of his clinic visits.  However, 
he does report a bruised arm.  

The veteran's report of constant fear of death, apparently 
either from loading or transporting the weapons is of the 
same nature as his report to the social worker that led her 
to endorse that he had all, not just some, of the symptoms 
and characteristics of PTSD.  Given the objective evidence 
showing his reports of physical symptoms to be untrue, it 
follows that reports of the same nature with regard to his 
psychiatric symptoms are also untrue.  

Another obvious similarity is found in the veteran's laundry 
list of the weapons he asserts that he was in close proximity 
to during service in Germany.  He lists thermonuclear, 
neutron, and biological warheads.  This is in the same vein 
as his report that his back disability causes him to fall 
down.  These are attempts by the veteran to enhance his 
alleged symptoms.  He seeks to add weight to his claim by 
embellishing the peril he faces as a result of service in 
Germany in the 1970's.  These embellishments are more 
evidence that the veteran is fabricating his stressors as he 
goes along.  

The veteran's reaction to the evidence showing that he was 
not in a duty status during the April 1979 parade shooting 
fits into the picture of the veteran as untruthful.  
Initially, the stressor was his presence during the parade 
shooting.  When the evidence showed that he was not in a duty 
status during that event, he replied that he was assigned to 
a different unit, the 49th Armored Division.  This contention 
fails because he was always assigned to the 49th Armored 
Division as his National Guard unit was a subdivision of the 
49th Armored Division.  This again demonstrates the veteran's 
propensity for untruthfulness.  

Moreover, the veteran has changed his inservice stressor.  
The stressor had been the parade shooting incident, including 
his reports to a clinician that he began having nightmares 
after that incident.  Then the veteran changed his story, 
reporting the new stressor as working underground in caves.  
He described as troublesome that he could not come and go at 
will, that he had to load weapons for shipment, and that he 
had to maintain secrecy.  Then, this morphed into a constant 
fear of death caused by transporting the weapons all over 
Germany.  

The Board does not believe that the veteran had any response 
of fear, helplessness or horror to his service in Germany, or 
that he has had recurrent and intrusive distressing 
recollections of his service or any event during his service, 
or that he experiences any of the factors of avoidance or has 
symptoms of increased arousal connected to his service.  In 
short, the Board does not believe the veteran as far as any 
reports of his reactions to his service in Germany, either 
reactions at the time of the service or since.  The Board 
does believe that the veteran acts as if those symptoms exist 
when he is in the presence of someone who may report the 
reaction in a manner that furthers his goal of obtaining VA 
benefits.  Thus, an additional VA examination is not 
warranted because it would have to be based, in part, on the 
veteran's statements. 

All of the findings by the VA social worker as to these 
factors necessarily came from reports from the veteran.  The 
Board, not the social worker, weighs the evidence and 
determines whether the veteran is credible.  The Board finds 
that this veteran is not credible.  

Because the evidence shows that the veteran is not believable 
as to his reported reactions to his service in Germany, 
whether at the time of the service or since, service 
connection for PTSD cannot be granted based on these events 
as stressors.  Because the veteran was not in any duty status 
during the 1979 parade shooting incident, service connection 
for PTSD cannot be granted on the basis of that event as an 
inservice stressor.  In short, the preponderance of the 
evidence is against granting service connection for PTSD and 
the veteran's appeal as to that issue must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

VA satisfied the VCAA duty to notify subsequent to the 
initial RO decision by way of a letter sent to the veteran in 
June 2007 that fully addressed all three notice elements.  
The letter informed the veteran of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence. This letter also explained how 
VA assigns disability ratings and effective dates in the 
event that a claim for service connection is granted.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and given ample time to 
respond, but the RO also readjudicated the case by way of 
Supplemental Statements of the Case issued in August 2007 and 
November 2008, after the notice was provided.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  Either the veteran has submitted or VA 
has assisted the veteran in obtaining, private treatment 
records from "J.G.", M.D.; the Department of the Air Force 
(records of treatment of the veteran employed in civilian 
status); treatment and personnel records from the veteran's 
active service; and treatment and personnel records from the 
veteran's duty in the Army National Guard.  

In July 2007, VA afforded the veteran a medical examination 
of his back, right and left ankles, and left knee.  VA has 
not afforded the veteran an examination of right thumb or 
right knee or a psychiatric or PTSD examination.  

As to the veteran's right knee and left thumb, there is no 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing a relevant 
disease manifesting during an applicable presumption period.  
As to the veteran's claim for service connection for PTSD, 
the preponderance of the evidence establishes that there was 
no inservice stressor.  This is a more specific statement 
that the evidence demonstrates that there has been no event, 
injury, or disease which occurred during service with regard 
to his claim for service connection for PTSD.  For these 
reasons, VA has no duty to provide examinations or obtain 
opinions with regard to these claims.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


